Marston, J.
Tbe only question in this case, is whether the defendant in an action can set off a claim for rent and for horse pasture, where the amount had not been agreed upon or fixed in any way by the parties, and we are of opinion that within the rule laid down in Smith v. Warner 14 Mich. 157, the court properly rejected the same.
"What would be a reasonable rent, and what would be a. reasonable compensation to be paid for pasturing a horse, could not be arrived at by any mere mathematical process,, but would have to be determined from the conflicting opinions of witnesses. The claim was ¡therefore neither liquidated nor capable of being ascertained by calculation, and therefore not such an one as the statute permits .to ‘be the-subject of a set-off, not coming under any of the other statutory provisions.
The judgment must be affirmed with costs.
The other Justices concurred. '